FILED
                            NOT FOR PUBLICATION                              AUG 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30282

               Plaintiff - Appellee,             D.C. No. 3:09-cr-05065-RJB-1

  v.
                                                 MEMORANDUM *
JUAN ALEXANDER VIANEZ,
a.k.a. Nauj,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Juan Alexander Vianez appeals from the 240-month sentence imposed

following his jury conviction for various crimes, including sex trafficking, in

violation of 18 U.S.C. § 1591(a)(1). We have jurisdiction under 28 U.S.C. § 1291,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Vianez contends that the hearing held by the district court was inadequate to

determine if he was competent to proceed with sentencing and that a full

competency hearing was required. In light of the evidence before the district court,

there was no reasonable cause to believe that the defendant was unable to

understand the nature of the proceedings or to participate intelligently in them. See

Chavez v. United States, 656 F.2d 512, 517-18 (9th Cir. 1981) (stating standard for

competency determinations at sentencing). Thus, the district court did not err by

not conducting a full competency hearing. See 18 U.S.C. § 4241(a); United States

v. Brown, 943 F.2d 35, 35 (9th Cir. 1991) (per curiam).

      AFFIRMED.




                                          2                                    10-30282